Mr. Justice McSurely dissenting: The adoption proceedings by the mother revoked absolutely the prior adoption and restored the minor child to his natural parents, with all their legal obligations to support him. His status then was as if his legal and natural relations to both parents had never been changed and, as the decree of divorce made no provision for the child, the court had jurisdiction to compel the father to contribute to his support. Moreover, public policy should not allow either parent, able to support a minor child, to avoid this duty when the .alternative is to make the child a charge upon the public.